 Case 0:21-cv-60309-WPD Document 6 Entered on FLSD Docket 02/09/2021 Page 1 of 1



                                                      RETURN OF SERVICE

State of Florida                                           County of SOUTHERN                                                  District Court

Case Number: 0:21-CV-60309-WPD

Plaintiff:
YOSELYN WRIGHT                                                                                                        PPJ2021000635
vs.
Defendant:
CLEVELAND CLINIC FLORIDA
a non-profit corporation

For:
JORDAN RICHARDS
USA EMPLOYMENT LAWYERS – JORDAN RICHARDS, PLLC
805 EAST BROWARD BLVD
SUITE 301
FORT LAUDERDALE, FL 33301

Received by Prestige Process on the 8th day of February, 2021 at 3:24 pm to be served on Cleveland Clinic Florida, A
Non-Profit Corporation Attn: Registered Agent - C T Corporation System, 1200 South Pine Island Road, Plantation, FL
33324.

I, Roy Bates, do hereby affirm that on the 9th day of February, 2021 at 3:00 pm, I:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION and COMPLAINT FOR
DAMAGES AND DEMAND FOR JURY TRIAL with the date and hour of service endorsed thereon by me, to: Donna Moch
as As an employee of the registered agent CT Corp. for Cleveland Clinic Florida, A Non-Profit Corporation, at the
address of: 1200 South Pine Island Road, Plantation, FL 33324, and informed said person of the contents therein, in
compliance with state statutes.

Military Status: Based upon inquiry of party served, Defendant is not in the military service of the United States of America.

Marital Status: Based upon inquiry of party served, Defendant is not married.


I certify that I am over the age of 18, have no interest in the above action, and that I am a Special Process Server Appointe d
by the Sheriff, in good standing, in the judicial circuit in which the process was served. Under the perjury, I declare that I have
read the foregoing document and the facts in it are true. NO NOTARY REQUIRED PURSUANT TO F.S.92.525(2)




                                                                                         Roy Bates
                                                                                         SPS # 1383

                                                                                         Prestige Process
                                                                                         P.O Box 613634
                                                                                         Miami, FL 33261
                                                                                         (305) 490-4346

                                                                                         Our Job Serial Number: PPJ-2021000635


                                     Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1z
